Order of the County Court of Nassau county granting plaintiff’s motion to strike out the answer of the defendant and directing judgment in favor of the plaintiff under rule 113 of the Rules of Civil Practice, and the judgment entered thereon, in an action to recover rent, reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, upon the ground that there was an issue presented for' trial. Lazansky, P. J., Young and Hagarty, JJ., concur; Carswell and Seudder, JJ., dissent and vote to affirm.